Case 9:18-cv-80176-BB Document 510-7 Entered on FLSD Docket 05/18/2020 Page 1 of 7


                                                                       Page 1
                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.:9:18-cv-80176-BB/BR

          ----------------------------------------
          IRA KLEIMAN, as the personal             )
          representative of the Estate of David    )
          Kleiman, and W&K Info Defense            )
          Research, LLC                            )
                              Plaintiffs,.         )
                                                   )
                  v.                               )
                                                   )
          CRAIG WRIGHT                             )
                              Defendant.           )
          ----------------------------------------

                             VIDEO-TAPED DEPOSITION OF

                                 DR. CRAIG WRIGHT

                                           On

                                Monday March 16, 2020

                                 At the offices of:
                             Boies Schiller Flexner LLP
                                 5 New Street Square
                                  London EC4A 3BF
                                     England
                                  United Kingdom

          Taken by:
          AMY COLEY, Court Reporter
Case 9:18-cv-80176-BB Document 510-7 Entered on FLSD Docket 05/18/2020 Page 2 of 7


                                                                     Page 139
     1               A.      It was disabled at the end of 2015,
     2    I do not remember exactly when it was re-enabled.
     3               Q.      Was Dave one of the three key
     4    people behind Bitcoin?
     5               A.      No.
     6               Q.      I am uploading to the share file
     7    Kleiman 8178.
     8               (Exhibit Kleiman 8178 referred to)
     9               A.      It is still loading.
    10               Q.      Page 1.
    11               A.      The e-mail is up.
    12               Q.      Do you see an e-mail in the middle
    13    page February 11, 2014 from
    14    Craigswright@hotwirepe.com?
    15               A.      No, I do not see the e-mail I see
    16    the text that purports to be that from a forwarded
    17    document, Craigwright@hotwire was a joint CEO
    18    account.
    19               Q.      Do you see where it says "hello
    20    Louis, your son Dave and I are two of the three
    21    key people behind Bitcoin"?
    22               A.      Yes, I see that.
    23               Q.      Did you type that?
    24               A.      No, I did not.
    25               Q.      Who typed it?
Case 9:18-cv-80176-BB Document 510-7 Entered on FLSD Docket 05/18/2020 Page 3 of 7


                                                                     Page 141
     1               A.      My guess would be speaking to Uyen
     2    Nguyen, possibly other people at the organization
     3    at the time.
     4               Q.      Dr. Wright, I believe the record
     5    will reflect that at your first deposition
     6    I handed you this e-mail and I asked if you
     7    recognized it. You told me it was a printout of an
     8    e-mail and then I asked you "did you write" and
     9    you responded "I typed that".           Is that your
    10    testimony?
    11               A.      That is a mischaracterization.             You
    12    asked me a particular sentence.           You did not say
    13    whether I typed that e-mail.          You said a
    14    particular sentence -- literally one sentence in
    15    this e-mail -- and say "did you type that".              In
    16    discussions with my lawyers, I typed that exact
    17    sentence.       When discussing between Amanda ---
    18                       MR. RIVERO:      Dr. Wright, please do
    19    not talk about discussions with your lawyers.
    20    Please answer.
    21               A.      Without going into the discussions,
    22    we had -- I just need to formulate how I say it
    23    without saying my discussions -- I had pointed out
    24    evidence that my lawyers -- I keep hitting
    25    discussion points.        I discussed that sentence and
Case 9:18-cv-80176-BB Document 510-7 Entered on FLSD Docket 05/18/2020 Page 4 of 7


                                                                     Page 142
     1    I typed that sentence.         I did not type the whole
     2    e-mail.      As you know, and as you have pointed out
     3    yourself several times, I am overly literal.               You
     4    asked me had I typed that sentence.            Yes, I have
     5    typed that sentence.
     6               Q.       Did you mean it when you typed it?
     7               A.       I meant to type what I typed when
     8    I was discussing evidence with my counsel.               I did
     9    not mean that I typed that e-mail.
    10                         MR. RIVERO:    Dr. Wright, I have to
    11    be careful that you do not waive privilege.               Do
    12    not discuss communications with counsel.
    13    BY MR. FREEDMAN:
    14               Q.       Dr. Wright, I want to understand
    15    what exactly it is you are telling me.             I asked
    16    you, and it says "hello Louis, your son Dave and
    17    I" -- let me back up.         I am going to read from the
    18    transcript for you.
    19               A.       Please do.
    20               Q.       "Q.   Do you recall reaching out to
    21    Louis Kleiman in February 2014? A.            I do not
    22    remember the exact date but some time around then,
    23    yes.    Q.      I am handing you what we can mark as
    24    plaintiff's exhibit 2, this is documentary 83-23,
    25    do you recognize this e-mail on the second half of
Case 9:18-cv-80176-BB Document 510-7 Entered on FLSD Docket 05/18/2020 Page 5 of 7


                                                                       Page 143
     1    page 2? A.       I recognize the printout of the
     2    e-mail.     By Mr. Freedman Q.        It says 'hello
     3    Louis, your son Dave and I are two of the three
     4    key people behind Bitcoin'.          Did you write that?
     5    A.     I typed that. Q.     Who is the third person? A.
     6    It is one of those things.          Ms. Marko.     Okay.
     7    Dr. Wright is not in a position to answer that
     8    question.       We will provide a full some explanation
     9    to the court in camera."         Do you recall that back
    10    and forth?
    11               A.      Which is exactly what I just told
    12    you.     I recollected my deposition correctly --
    13               Q.      I just asked if you recall the
    14    testimony.       Please keep your answer to what I am
    15    asking you.
    16               A.      I am.    Would you like me to answer
    17    or do you want to interrupt me again?
    18               Q.      Go ahead, please answer.
    19               A.      It was exactly what I just told
    20    you.     My recollection was completely correct of
    21    the first deposition.         You asked me did I type
    22    that sentence?       That is a question literally
    23    meaning have I ever typed that sentence.              In a
    24    response to my lawyers where I said in the e-mail
    25    sentence -- which I will not discuss because my
Case 9:18-cv-80176-BB Document 510-7 Entered on FLSD Docket 05/18/2020 Page 6 of 7


                                                                     Page 144
     1    lawyer will object -- I typed that sentence.               So,
     2    the correct answer to "did you type that
     3    sentence?"        Yes, because did "you type this" is
     4    not the e-mail, it is a sentence.            You did not say
     5    "did you type or did you create or did you produce
     6    that e-mail?"
     7               Q.        In response to my showing you an
     8    e-mail and asking you whether or not you typed a
     9    sentence of it you purposively misled me to think
    10    that you had just typed one sentence of it in a
    11    conversation with your lawyers but you did not
    12    mean to answer that you had actually typed that
    13    e-mail?
    14               A.        You are again misconstruing my
    15    answer.     I have put you on notice that I have
    16    Asperger's, I have autism, I am literal, this is,
    17    under the American Disability Act, a registered
    18    disability.       I have a disability.       I am utterly
    19    literal.        You have in this case pulled me up
    20    saying "you are a very literal person,
    21    Dr. Wright".       You have many times made that
    22    statement.        You recognize the complete literalness
    23    of my answers.        You asked me, as a disabled person
    24    under the American Disability Act, whether a
    25    disability I have is a problem for you, and you
Case 9:18-cv-80176-BB Document 510-7 Entered on FLSD Docket 05/18/2020 Page 7 of 7


                                                                     Page 145
     1    are accusing me of lying because I do not look
     2    people in the eye, because that is part of my
     3    disability, you are accusing me of lying because
     4    well basically I literally answered the exact
     5    question that you asked me, literally.             Is that
     6    what you are saying?        Are you saying you are
     7    objecting because of my disability and the fact
     8    that I literally answer?
     9               Q.      Dr. Wright --
    10                       MR. RIVERO:      Do me a favour, just
    11    answer the questions.         I forgot what the question
    12    was, but just answer the question.
    13    BY MR. FREEDMAN:
    14               Q.      We will move on.       Did you write
    15    that sentence in an e-mail to Louis Kleiman?
    16               A.      No.
    17               Q.      Why did you tell the court you
    18    could not answer my question on who the third
    19    person was because it involved issues of national
    20    security?
    21               A.      Because of the way you asked it.
    22               Q.      Explain that to me.        What were the
    23    issues of national security that were called into
    24    question when I asked you who is the third person?
    25               A.      If I am talking about people who
